DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Specification filed 04/02/2021 at paragraph [0131] discusses the following:
[0131] In one example, a UE is indicated with a TCI with spatial QCL parameter to be a first SRS resource ID and the configured TCI is the QCL indication for the PDSCH transmission to the UE, the UE may assume the DM-RS reference signals in the PDSCH transmission is spatial QCLed to the a first SRS resource indicated in the configured TCI states, To receive the PDSCH and the DM-RS associated with the PDSCH allocation, the UE may use the spatial domain receive filter same to the spatial domain transmit filter that is used to transmit a first SRS resource.
The underlined sections of this paragraph contain typographical errors.  Applicants are advised to remove the term “the” and comma.  Plus, change the word “To” to “to”.
Appropriate correction is required.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 3, 7 - 9, and 13 - 15 of U.S. Patent No. 10,972,244. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1, 8, and 15 of Application No. 17/301,451 are broader claimed versions of independent claims 1, 7, and 13 of U.S. Patent No. 10,972,244 by eliminating some claimed features/elements from the independent claims.  
For example, claim 1 of Application No. 17/301,451 recites the claimed features of “receiving: a sounding reference signal (SRS) resource configuration, an indication for transmission of an SRS, and an indication for a transmission configuration indicator (TCI) state, wherein the TCI state includes: an identification (ID) indicating the SRS resource configuration, and quasi co-location-Type D (QCL-Type D) properties for the ID; determining a set of resources for the SRS transmission; and transmitting the SRS based on the SRS resource configuration using a first spatial domain filter” which are recited in claim 13 of U.S. Patent No. 10,972,244.
For example, claim 8 of Application No. 17/301,451 recites the claimed features of “a transceiver configured to receive: a sounding reference signal (SRS) resource configuration, an indication for transmission of an SRS, and an indication for a transmission configuration indicator (TCI) state, wherein the TCI state includes: an identification (ID) indicating the SRS resource configuration, and quasi co-location-Type D (QCL-Type D) properties for the ID; and a processor, operably connected to the transceiver, the processor configured to determine a set of resources for the SRS transmission, wherein the transceiver is further configured to transmit the SRS based on the SRS resource configuration using a first spatial domain filter” which are recited in claim 1 of U.S. Patent No. 10,972,244.
For example, claim 15 of Application No. 17/301,451 recites the claimed features of “a transceiver configured to transmit: a sounding reference signal (SRS) resource configuration, an indication for reception of an SRS, and an indication for a transmission configuration indicator (TCI) state, wherein the TCI state includes: an identification (ID) indicating the SRS resource configuration, and quasi co-location-Type D (QCL-Type D) properties for the ID; and a processor, operably connected to the transceiver, the processor configured to determine a set of resources for the SRS reception, wherein the transceiver is further configured to receive the SRS based on the SRS resource configuration using a first spatial domain filter” which are recited in claim 7 of U.S. Patent No. 10,972,244.

Claims 2 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,972,244 in view of Xu et al. (Pub. No. US 2014/0036809).
Claim 13 of U.S. Patent No. 10,972,244 does not disclose the claimed features as recited in claims 2 and 6 of Application No. 17/301,451.
 	Regarding claim 2, Xu discloses wherein the SRS resource configuration includes an indication that usage of the SRS is for beam management (see para. 0077, 0082, a user equipment (UE) may generate sounding reference signals (SRSs) that can facilitate uplink power control, uplink link adaptation and subband scheduling, time tracking, adaptive uplink antenna switching, downlink scheduling and beamforming…).
	Regarding claim 6, Xu discloses wherein the indication for the SRS transmission is provided by one of: a downlink control information (DCI) format (see para. 0083 – 0084, 0086, Type 1 SRS for UL channel sounding may be triggered by DCI formats 0/4/1A/2B/2C. DCI formats 0 and 4 may schedule PUSCH for a UE. A SRS request field may be present in DCI mapped to a UE specific search space which schedule PUSCH), a medium access control (MAC) control element (CE) command, and a radio resource configuration (RRC) message.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10,972,244, and have the features, as taught by Xu, in order to better support mobile broadband Internet access by improving spectral efficiency, lower costs, improve services, make use of new spectrum, and better integrate with other open standards using OFDMA on the downlink (DL), SC-FDMA on the uplink (UL), and multiple-input multiple-output (MIMO) antenna technology, as discussed by Xu (para. 0004).

Claims 5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,972,244 in view of Huang et al. (Pub. No.: US 2019/0320469).
Claim 13 of U.S. Patent No. 10,972,244 does not disclose the claimed features as recited in claims 5 and 7 of Application No. 17/301,451.
 	Regarding claim 5, Huang discloses wherein the QCL-Type D properties are used to determine the second spatial filter (see para. 0249, QCL type D, i.e. spatial filter information).
	Regarding claim 7, Huang discloses further comprising: receiving a physical downlink control channel (PDCCH) that provides a downlink control information (DCI) format, wherein the DCI format indicates usage of the TCI state for reception of a channel; and receiving the channel using the TCI state (see para. 0152, 0248 – 0249, 0251, the UE monitors PDCCH for detection of a DCI format with CRC scrambled…for PDSCH reception, the UE assumes the same antenna port quasi-collocation parameters as for monitoring PDCCH until the UE receives by higher layers an activation for a TCI state… for downlink transmission, there is a TCI state structure for downlink beam indication. A TCI (Transmission Configuration Indication) state may be present in a downlink scheduling DCI for such purpose).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10,972,244, and have the features, as taught by Huang, to utilize beamforming in order to improve the signal-to-noise ratio of forward links for the different access terminals, as discussed by Huang (para. 0027).

Claims 9 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,972,244 in view of Xu et al. (Pub. No. US 2014/0036809).
Claim 1 of U.S. Patent No. 10,972,244 does not disclose the claimed features as recited in claims 9 and 13 of Application No. 17/301,451.
 	Regarding claim 9, Xu discloses wherein the SRS resource configuration includes an indication that usage of the SRS is for beam management (see para. 0077, 0082, a user equipment (UE) may generate sounding reference signals (SRSs) that can facilitate uplink power control, uplink link adaptation and subband scheduling, time tracking, adaptive uplink antenna switching, downlink scheduling and beamforming…).
	Regarding claim 13, Xu discloses wherein the indication for the SRS transmission is provided by one of: a downlink control information (DCI) format (see para. 0083 – 0084, 0086, Type 1 SRS for UL channel sounding may be triggered by DCI formats 0/4/1A/2B/2C. DCI formats 0 and 4 may schedule PUSCH for a UE. A SRS request field may be present in DCI mapped to a UE specific search space which schedule PUSCH), a medium access control (MAC) control element (CE) command, and a radio resource configuration (RRC) message.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10,972,244, and have the features, as taught by Xu, in order to better support mobile broadband Internet access by improving spectral efficiency, lower costs, improve services, make use of new spectrum, and better integrate with other open standards using OFDMA on the downlink (DL), SC-FDMA on the uplink (UL), and multiple-input multiple-output (MIMO) antenna technology, as discussed by Xu (para. 0004).

Claims 12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,972,244 in view of Huang et al. (Pub. No.: US 2019/0320469).
Claim 1 of U.S. Patent No. 10,972,244 does not disclose the claimed features as recited in claims of Application No. 17/301,451.
	Regarding claim 12, Huang discloses wherein the QCL-Type D properties are used to determine the second spatial filter (see para. 0249, QCL type D, i.e. spatial filter information).
 	Regarding claim 14, Huang discloses wherein: the transceiver is further configured to receive a physical downlink control channel (PDCCH) that provides a downlink control information (DCI) format, the DCI format indicates usage of the TCI state for reception of a channel, and the transceiver is further configured to receive the channel using the TCI state (see para. 0152, 0248 – 0249, 0251, the UE monitors PDCCH for detection of a DCI format with CRC scrambled…for PDSCH reception, the UE assumes the same antenna port quasi-collocation parameters as for monitoring PDCCH until the UE receives by higher layers an activation for a TCI state… for downlink transmission, there is a TCI state structure for downlink beam indication. A TCI (Transmission Configuration Indication) state may be present in a downlink scheduling DCI for such purpose).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10,972,244, and have the features, as taught by Huang, to utilize beamforming in order to improve the signal-to-noise ratio of forward links for the different access terminals, as discussed by Huang (para. 0027).


Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,972,244 in view of Xu et al. (Pub. No. US 2014/0036809).
Claim 7 of U.S. Patent No. 10,972,244 does not disclose the claimed features as recited in claim 16 of Application No. 17/301,451.
 	Regarding claim 16, Xu discloses wherein the SRS resource configuration includes an indication that usage of the SRS is for beam management (see para. 0077, 0082, a user equipment (UE) may generate sounding reference signals (SRSs) that can facilitate uplink power control, uplink link adaptation and subband scheduling, time tracking, adaptive uplink antenna switching, downlink scheduling and beamforming…).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10,972,244, and have the features, as taught by Xu, in order to better support mobile broadband Internet access by improving spectral efficiency, lower costs, improve services, make use of new spectrum, and better integrate with other open standards using OFDMA on the downlink (DL), SC-FDMA on the uplink (UL), and multiple-input multiple-output (MIMO) antenna technology, as discussed by Xu (para. 0004).

Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,972,244 in view of Huang et al. (Pub. No.: US 2019/0320469).
Claim 7 of U.S. Patent No. 10,972,244 does not disclose the claimed features as recited in claims 19 and 20 of Application No. 17/301,451.
	Regarding claim 19, Huang discloses wherein the QCL-Type D properties are used to determine the second spatial filter (see para. 0249, QCL type D, i.e. spatial filter information).
	Regarding claim 20, Huang discloses wherein: the transceiver is further configured to transmit a physical downlink control channel (PDCCH) that provides a downlink control information (DCI) format, the DCI format indicates usage of the TCI state for transmission of a channel, and the transceiver is further configured to transmit the channel using the TCI state (see para. 0152, 0248 – 0249, 0251, the UE monitors PDCCH for detection of a DCI format with CRC scrambled…for PDSCH reception, the UE assumes the same antenna port quasi-collocation parameters as for monitoring PDCCH until the UE receives by higher layers an activation for a TCI state… for downlink transmission, there is a TCI state structure for downlink beam indication. A TCI (Transmission Configuration Indication) state may be present in a downlink scheduling DCI for such purpose).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10,972,244, and have the features, as taught by Huang, to utilize beamforming in order to improve the signal-to-noise ratio of forward links for the different access terminals, as discussed by Huang (para. 0027).

The mappings of the claims are shown in the table below.
Claims from Application No. 17/301,451
Claims from U.S. Patent No. 10,972,244

1. A method comprising: 



receiving: a sounding reference signal (SRS) resource configuration, an indication for transmission of an SRS, and an indication for a transmission configuration indicator (TCI) state, 

wherein the TCI state includes: an identification (ID) indicating the SRS resource configuration, and quasi co-location-Type D (QCL-Type D) properties for the ID; determining a set of resources for the SRS transmission; and 

transmitting the SRS based on the SRS resource configuration using a first spatial domain filter.

3. The method of claim 1, further comprising: receiving an indication that the TCI state is for reception of a channel; and receiving the channel using the TCI state.




4. The method of claim 3, further comprising: receiving the channel using a second spatial domain filter, wherein the first spatial domain filter and the second spatial domain filter have same spatial domain properties.

8. A user equipment (UE) comprising: a transceiver configured to receive: 


a sounding reference signal (SRS) resource configuration, an indication for transmission of an SRS, and an indication for a transmission configuration indicator (TCI) state, 
wherein the TCI state includes: an identification (ID) indicating the SRS resource configuration, and quasi co-location-Type D (QCL-Type D) properties for the ID; and 
a processor, operably connected to the transceiver, the processor configured to determine a set of resources for the SRS transmission, wherein the transceiver is further configured to transmit the SRS based on the SRS resource configuration using a first spatial domain filter.

10. The UE of claim 8, wherein the transceiver is further configured to receive: an indication that the TCI state is for reception of a channel, and the channel using the TCI state.



11. The UE of claim 10, wherein: the transceiver is further configured to receive the channel using a second spatial domain filter, and the first spatial domain filter and the second spatial domain filter have same spatial domain properties.

15. A base station comprising: a transceiver configured 



to transmit: a sounding reference signal (SRS) resource configuration, an indication for reception of an SRS, and an indication for a transmission configuration indicator (TCI) state, wherein the TCI state includes: an identification (ID) indicating the SRS resource configuration, and quasi co-location-Type D (QCL-Type D) properties for the ID; and a processor, operably connected to the transceiver, the processor configured to determine a set of resources for the SRS reception, wherein the transceiver is further configured to receive the SRS based on the SRS resource configuration using a first spatial domain filter.



17. The base station of claim 15, wherein the transceiver is further configured to transmit: an indication that the TCI state is for transmission of a channel, and the channel using the TCI state.



18. The base station of claim 15, wherein: the transceiver is further configured to transmit the channel using a second spatial domain filter, and the first spatial domain filter and the second spatial domain filter have same spatial domain properties.


13. A method of a user equipment (UE) for a multi-beam operation in a wireless communication system, the method comprising: 
receiving, from a base station (BS), a sounding reference signal (SRS) resource configuration; receiving, from the BS, a triggering message instructing the UE to transmit an SRS; receiving, from the BS, a configuration for a transmission configuration indicator (TCI) state that includes an identification (ID) indicating the SRS resource configuration, wherein the TCI state configures a quasi co-location-Type D (QCL-Type D) for the included ID indicating the SRS resource configuration; identifying a set of resources to transmit the SRS; and transmitting, to the BS over an uplink channel, the SRS based on the SRS resource configuration with a spatial domain transmission filter.

14. The method of claim 13, further comprising: receiving, from the BS, an indicator message indicating the TCI state to be used for a downlink reception; and receiving, from the BS over a downlink channel, a downlink transmission with the indicated TCI state.

15. The method of claim 14, further comprising receiving, from the BS, the downlink transmission with a spatial domain receive filter, wherein the spatial domain receive filter and the spatial domain transmission filter are a same filter.

1. A user equipment (UE) for a multi-beam operation in a wireless communication system, the UE comprising: a transceiver configured to: receive, from a base station (BS), a sounding reference signal (SRS) resource configuration, receive, from the BS, a triggering message instructing the UE to transmit an SRS, and receive, from the BS, a configuration for a transmission configuration indicator (TCI) state that includes an identification (ID) indicating the SRS resource configuration, wherein the TCI state configures a quasi co-location-Type D (QCL-Type D) for the included ID indicating the SRS resource configuration; and a processor operably connected to the transceiver, the processor configured to identify a set of resources to transmit the SRS, wherein the transceiver is further configured to transmit, to the BS over an uplink channel, the SRS based on the SRS resource configuration with a spatial domain transmission filter.

2. The UE of claim 1, wherein the transceiver is further configured to: receive, from the BS, an indicator message indicating the TCI state to be used for a downlink reception; and receive, from the BS over a downlink channel, a downlink transmission with the indicated TCI state.

3. The UE of claim 2, wherein the transceiver is further configured to receive, from the BS, the downlink transmission with a spatial domain receive filter, and wherein the spatial domain receive filter and the spatial domain transmission filter are a same filter.

7. A base station (BS) for a multi-beam operation in a wireless communication system, the BS comprising: a processor; and a transceiver operably connected to the processor, the transceiver configured to: transmit, to a user equipment (UE), a sounding reference signal (SRS) resource configuration, transmit, to the UE, a triggering message instructing the UE to transmit an SRS, transmit, to the UE, a configuration for a transmission configuration indicator (TCI) state that includes an identification (ID) indicating the SRS resource configuration, wherein the TCI state configures a quasi co-location-Type D (QCL-Type D) for the included ID indicating the SRS resource configuration, and receive, from the UE over an uplink channel, the SRS based on the SRS resource configuration in which the UE transmits with a spatial domain transmission filter, wherein a set of resources is determined to receive the SRS from the UE.

8. The BS of claim 7, wherein the transceiver is further configured to: transmit, to the UE, an indicator message indicating the TCI state to be used for a downlink transmission; and transmit, to the UE over a downlink channel, the downlink transmission with the indicated TCI state.

9. The BS of claim 8, wherein the transceiver is further configured to transmit, to the UE, the downlink transmission in which the UE receives with a spatial domain receive filter, and wherein the spatial domain receive filter and the spatial domain transmission filter are a same filter.


Allowable Subject Matter
According to a prior art search on the claimed invention, the cited prior arts, taken alone  or in combination, do not disclose the claimed features of “wherein the TCI state includes: quasi co-location-Type D (QCL-Type D) properties for the ID” as recited in claims 1, 8, and 15 when considering each claim individually as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473